Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWABLE SUBJECT MATTER 
RESPONSE TO ARGUMENTS
Prior Art Rejection
Applicant claims amendments (claims 1-5, 16-17 & 21) filed (12/27/2021) have been carefully considered. After carefully reviewing applicant arguments, prior art references and claim limitations, arguments are sufficient to overcome grounds of rejection.
ALLOWABLE SUBJECT MATTER 
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1 & 16, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 1 & 16 that includes: 
Claim 1:
…
“
a first mover comprising a bobbin and a first coil disposed on the bobbin; a second mover comprising a housing and a magnet disposed on the housing and facing the first coil; and an elastic member connecting the housing and the bobbin, wherein the bobbin comprises a stopper protruding outward more than the first coil, wherein the stopper of the bobbin comprises a lower surface disposed above the second mover, wherein the stopper comprises a groove recessed from the lower surface of the stopper, wherein the lower surface of the stopper comprises a first area facing and overlapped with the second mover in an optical axis direction, wherein at least a portion of the groove of the stopper is formed on the first area of the stopper, wherein the bobbin comprises a coil accommodation groove formed on a lateral surface of the bobbin, and wherein the first coil is disposed on the coil accommodation groove of the bobbin.
”
Claim 16:
…
“
a first mover comprising a bobbin and a first coil disposed on the bobbin; a second mover comprising a housing and a magnet disposed on the housing and facing the first coil; and an elastic member connecting the housing and the bobbin, wherein the bobbin is disposed in the housing and configured to move in an optical axis direction , wherein the bobbin comprises a stopper formed on a lateral surface of the bobbin, wherein the stopper of the bobbin protrudes outward more than the first coil, J:\NOB\LGI\383D3\Amd-Resp\Response2.doc/kh/lcf5Docket No. NOB.LGI.383D3Serial No. 16/444,586wherein the stopper of the bobbin is configured to limit a downward movement of the bobbin, wherein the stopper of the bobbin comprises a groove formed on a lower surface of the stopper of the bobbin, wherein the groove of the stopper of the bobbin faces and is overlapped with the second mover in the optical axis direction, wherein the groove of the stopper of the bobbin is configured to reduce a contact area between the stopper and the second mover, wherein the bobbin comprises a coil accommodation groove formed on a lateral surface of the bobbin, and wherein the first coil is disposed on the coil accommodation groove of the bobbin.
”
2-15, 17-19 & 21 these claims are allowed because of their dependence on independent claims 1 & 16 which has been deemed allowable subject matter above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



 /STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661